Citation Nr: 0713141	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-40 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the VA's granting of increased apportionment benefits 
to E.A., in the amount of $300.00 per month, was proper.


WITNESSES AT HEARING ON APPEAL

Appellant, E.A., L.A.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 special apportionment decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which granted the 
request of E.A., the veteran's spouse, to increase her 
monthly apportionment amount.  The RO granted a monthly 
increase from $200 to $300.  By separate letters dated in 
July 2004, the RO advised the veteran and his ex-wife 
(hereinafter referred to as the "appellee") of this 
decision.  The veteran subsequently initiated a timely appeal 
in October 2003. 

In January 2005, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  The veteran and appellee have been notified of the 
evidence and information needed to substantiate the claim.

2.  The appellee is the custodian of the veteran's minor 
child.

3.  The veteran is currently in receipt of a combined 80 
percent disability rating for service-connected disabilities. 

4.  Apportionment of the veteran's benefits in the amount of 
$300 a month in support of his dependent child and appellee 
is reasonable and would not create undue hardship on the 
veteran.




CONCLUSION OF LAW

VA properly apportioned the veteran's VA disability 
compensation benefits on behalf of his dependent child and 
the appellee in the amount of $300 per month.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5307 (West 2002); 38 C.F.R. §§ 3.159, 
3.450, 3.451 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of separate 
letters from the RO to the veteran and appellee in May 2004.  
The veteran and appellee were told of the requirements to 
successfully establish the claim on appeal, advised of their 
and VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
timing and content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

The Board also finds that the contested claims procedures 
codified at 38 U.S.C.A. § 7105A(b) (West 2002) and 38 C.F.R. 
§§ 19.100 through 19.102 and 20.500 through 20.504 (2006) 
have been substantially complied with.  That is, the RO has 
provided both the veteran and appellee with notice of the 
action taken with respect to the claim.  They were both 
provided with notice of the Apportionment Decision and the 
May 2004 notice letter provided both parties with the 
pertinent laws and regulations relating to the issue at hand.  
The veteran was notified of why his claim was being denied in 
the October 2004 statement of the case and several 
supplemental statements of the case.  Both the veteran and 
the appellee have been provided the opportunity to present 
testimony during a personal hearing.  Thus, the contested 
claims procedures have been substantially complied with.  The 
duty to notify and assist having been met by the RO to the 
extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Apportionment

When the veteran is not residing with his spouse, or when the 
veteran's dependent children are not in his custody, all or 
any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307 (West 2002).  VA regulations provide for two 
types of apportionments.  A "general" apportionment may be 
paid under the circumstances set forth in 38 C.F.R. § 3.450.  
More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that 
an apportionment may be paid if the veteran is not residing 
with his or her spouse and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  It 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  See, 
e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

The record reflects that the veteran has been in receipt of a 
combined VA disability compensation rating of 80 percent 
since January 2000.  He receives approximately $983.00 a 
month from VA.  The appellee is the mother of the veteran's 
daughter, acting as custodian of the veteran's daughter, and 
has been estranged from the veteran since 2000.

In March 2004, the appellee filed a request for an increased 
apportionment for herself and the veteran's daughter.  She 
requested $300 a month, an increase from the $200 a month 
that she had been receiving.  The veteran was notified of the 
request and asked to submit a financial status report.  In 
response, the veteran stated that the only income he had was 
the disability compensation benefits that he received from 
VA.  He also stated that he needed this money in order to 
support his granddaughter and grandson who were in college, 
in addition to paying his personally expenses which included 
monthly doctor's visits, maid services, food expenses and 
electric and water bills.

The appellee was also requested to complete a financial 
status report in which she reported a monthly income of $200, 
which was the apportioned amount from the veteran's VA 
benefits.  Her average monthly expenses were 10,000 pesos or 
$200.  She also reported debt of 120,000 pesos for her home 
and business.  The appellee stated that she did not receive 
enough money monthly to pay off her debt, she only had enough 
to cover her living expenses.

The RO issued a special apportionment decision in June 2004 
granting an apportion of the veteran's compensation benefits 
in the amount of $300 a month.  The RO noted the veteran's 
claim that a reduction in his monthly benefits would 
adversely affect his grandchildren's college education since 
he was supporting them since their father's death.  The RO 
stated that this increase would help the veteran's estranged 
spouse and would not create undue hardship on the veteran.  

The veteran filed a notice of disagreement with the decision 
of the RO stating that it was not fair and unjust.  In 
September 2004, the veteran submitted a financial status 
report showing a monthly income of 37,000 pesos and monthly 
expenses of 43,000 pesos, which included renovations to his 
house amounting to 25,000 pesos, leaving a negative balance 
of 6,000 pesos a month.  

During the January 2005 personal hearing, the veteran alleged 
that the appellee was living with another man.  In August 
2005, a field examination was conducted to determine if this 
allegation was true.  Following his investigation and 
interviewing several of the appellee's neighbors, the 
examiner concluded that the appellee was not holding herself 
out as the spouse of another man and continued to hold 
herself out as the veteran's spouse.  In September 2005, the 
RO denied severance of the appellee's apportionment based on 
the results of the field examination.  In a letter received 
November 2005, the veteran requested that the apportioned 
payment to the appellee be stopped as she had a live-in 
partner.  He submitted a police report dated November 2005, 
which stated that following an investigation, the appellee 
was found to be living with a man as husband and wife.

Upon review of all the evidence, the Board finds that an 
apportionment of $300 a month of the veteran's compensation 
benefits in support of the veteran's child and appellee is 
reasonable.  Both parents have an obligation to support their 
daughter.  The award of approximately $300 in VA benefits is 
not unreasonable for the support of a child.  Although the 
veteran has argued that such a payment would cause a 
hardship, this is not shown.  He has not indicated that any 
of his needs are not being met.  Hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  Such deprivations are not shown 
in this case.  In his September 2004 financial status report, 
the veteran reported having a 25,000 pesos expense in 
renovations to his house.  Although housing renovations may 
be considered a necessity, such an expense would not be 
expected to occur monthly.  The veteran will, therefore, be 
able to meet his monthly expenses with his VA compensation 
benefits after the renovations are complete.  Also, as 
grandchildren are not considered dependents for VA purposes, 
the veteran's argument that a reduction in his monthly income 
would negatively affect his grandchildren's education is not 
persuasive evidence of undue hardship.  See 38 C.F.R. 
§ 3.450.

Furthermore, the Board notes that under VA's own guidelines, 
an apportionment of less than 20 percent of the veteran's 
benefits would not provide a reasonable amount for any 
apportionee, and ordinarily undue hardship is not recognized 
until more than 50 percent is apportioned.  In this case, the 
$300 amount monthly apportioned amounts to about 25 percent 
of the veteran's compensation benefits.  

The veteran contends that the appellee's apportionment should 
be severed as she is living with another man in a husband-
wife relationship.  This claim has not been substantiated.  
Although the veteran submitted a police report supporting his 
claim, the results of the August 2005 field examination, 
which included interviews of several of the appellee's 
neighbors, show that the veteran's allegation is not true.  
Additionally, Philippine law does not recognize common law 
marriage and there is no evidence of record showing that the 
veteran's and appellee's ceremonial marriage has been 
dissolved.  Based on the information of record, there is not 
sufficient evidence to conclude that the appellee is living 
with another man as husband and wife; thus, the appellee's 
apportionment rate is proper.  

Thus, the criteria for the assignment of a special 
apportionment have been met under 38 C.F.R. § 3.451 (2006).  
Accordingly, for the reasons stated above, the Board finds 
that the evidence supports the grant of an apportionment of 
$300 of the veteran's VA disability compensation.


ORDER

Apportionment of the veteran's service-connected disability 
compensation benefits in the amount of $300 monthly in 
support of his dependent child and appellee is proper; the 
appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


